        Case
         Case1:18-cv-07627-RWL
              1:18-cv-07627-RWL Document
                                 Document81-1 Filed04/15/21
                                          85 Filed  03/25/21 Page
                                                              Page12ofof23




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


   TRANQUILINO CANDIA,
   on behalf of himself, FLSA Collective Plaintiffs, and
   the Class,

                                  Plaintiff,
                                                                 Case No.: 1:18-cv-7627-RWL
            v.

   DIMI GYRO LLC d/b/a CHIRPING CHICKEN,
   PANATHA CHICKEN LLC d/b/a CHIRPING
   CHICKEN, BARUCH CHICKEN LLC d/b/a
   CHIRPING CHICKEN, 81 STREET CHICKEN
   CORP d/b/a CHIRPING CHICKEN, DEMETRIS
   PAPAS, and MICHALIS KOKKINOS,                                                   4/15/2021
                                  Defendants.


                                     ___________
                                     [PROPOSED] ORDER AND JUDGMENT

       WHEREAS, on March 25, 2021, Plaintiff Tranquilino Candia (“Plaintiff”) moved to

enforce the Settlement Agreement and Release (“Settlement Agreement”) in this action (the

“Motion”);

       WHEREAS, the Court has considered all arguments made in support of the Motion and

in opposition;

       WHEREAS, the Court finds that Defendants have breached the Settlement Agreement

and have failed to cure within the required time period;

       It is hereby ORDERED that:

       1.        Judgment shall be entered against Defendants;




                                                 1
        Case
         Case1:18-cv-07627-RWL
              1:18-cv-07627-RWL Document
                                 Document81-1 Filed04/15/21
                                          85 Filed  03/25/21 Page
                                                              Page23ofof23




       2.      Defendants shall pay Plaintiff the amount of $18,524.52, inclusive of pre-

judgment interest at the rate of 9%, pursuant to the Settlement Agreement, within five (5)

calendar days of the entry of this Order;

       3.      Defendants shall provide the documents required by the Settlement Agreement,

specifically (i) an executed Confession of Judgment and (ii) copies of Michalis Kokkinos’s

passport, driver’s license, and society security card;

       4.      Defendants shall pay Plaintiff’s counsel $2,150 in attorneys’ fees incurred in

connection with the enforcement of the Settlement Agreement within five (5) calendar days of

the entry of this Order;

       5.      The Clerk of the Court shall enter the attached judgment on the Court’s docket;

and

       6.      Pursuant to New York Labor Law Section 198(4), if any amounts remain unpaid

upon the expiration of ninety (90) days following issuance of judgment, the total amount of the

judgment shall automatically increase by fifteen (15%) percent.

        ACCORDINGLY, it is hereby adjudged that Plaintiff is granted judgment for

(1) $18,375 plus pre-judgment interest at the rate of 9%, totaling $18,524.52; and

(2) attorneys' fees in the amount of $2,150.

       It is so ORDERED this15th             April
                             ___ day of ___________, 2021.



                                               __________________________________________
                                                     The Honorable Robert W. Lehrburger
                                                        United States Magistrate Judge




                                                  2
